NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                 United
                  To be citedStates       Court
                              only in accordance      of R.Appeals
                                                 with Fed.  App. P.
                         32.1Not to be cited per Circuit Rule 53
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   December 5, 2007


                                         Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge


No. 07-1086
                                                          Appeal from the United
NORMAN TIMBERLAKE,                                        States District Court for the
    Petitioner-Appellant,                                 Southern District of
                                                          Indiana, Indianapolis
            v.                                            Division.

EDWIN G. BUSS, Superintendent,                            No. 06 C 1841
     Respondent-Appellee.                                 Richard L. Young, Judge.


No. 07-3228
                                                          Appeal from the United
NORMAN TIMBERLAKE,                                        States District Court for the
    Plaintiff-Appellant,                                  Southern District of
                                                          Indiana, Indianapolis
            v.                                            Division.

EDWIN G. BUSS, Superintendent, and J.                     No. 06 C 1859
DAVID DONAHUE, Commissioner Indiana                       Richard L. Young, Judge.
Department of Correction,
      Defendants-Appellees.
Nos. 07-1086 and 07-3228                                            Page 2

                                     Order

      Norman Timberlake, who was not only the petitioner in a federal collateral
attack on his state sentence but also the plaintiff in an action under 42 U.S.C.
§1983 contesting the manner in which the state proposed to carry out the capital
sentence, died on November 10, 2007, while appeals in both proceedings were
pending in this court. Appeal No. 07-1086, which concerns the proceeding under 28
U.S.C. §2254, has abated and is dismissed. See Johnson v. Tennessee, 214 U.S. 485
(1909). The §1983 action has become moot, and the district court’s judgment is
vacated and the case remanded with instructions to dismiss for lack of a case or
controversy. See United States v. Munsingwear, Inc., 340 U.S. 36 (1950).